Title: From Thomas Jefferson to Albert Gallatin, 3 July 1804
From: Jefferson, Thomas
To: Gallatin, Albert


               
                  Th: Jefferson to mr Gallatin.
                  July 3. 04.
               
               I know of nothing which ought to detain you in the city longer than the time you mention. I propose to-day to take an ultimate view of our instructions to our negociators in Spain, and chiefly to decide whether any later views, and particularly those from Baron Humboldt should occasion alterations of opinion in any point. within the course of the week we can agree as to the filling all vacancies in office.
               The answer to the Spanish minister is perfectly proper. I have no doubt the 10th. article of the treaty meant to include the case of the vessel in question, but the law has not gone so far as the treaty, and it is the safest doctrine to suppose that a treaty requires a law in cases submitted by the constitution to the three branches of the legislature.
               Lieutt. Gaines will be an excellent appointment as Collector at Fort Stoddert. as to Pope of New Bedford I have no particular information. affectionate salutations.
            